UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1391



LIESTIAWATI WIDJAJA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-218-562)


Submitted:   September 22, 2006           Decided:   October 24, 2006


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Kristin K.
Edison, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Liestiawati Widjaja, a native and citizen of Indonesia,

seeks review of an order of the Board of Immigration Appeals

(Board) denying her motion to reconsider.               We have reviewed the

administrative record and conclude that the Board did not abuse its

discretion in denying Widjaja’s motion.          See 8 C.F.R. § 1003.2(a),

(b) (2006).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.         See In re: Widjaja, No. A95-218-562

(B.I.A. Mar. 6, 2006).       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately    presented    in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                             PETITION DENIED




                                     - 2 -